Exhibit 10.1

SeaBright Insurance Holdings, Inc.
2008 Annual Incentive Plan

          Employee:         Business Unit:   SeaBright Insurance Holdings, Inc.
    Department:         Bonus Targets:   XX% of Earned Income (Threshold=0%;
Maximum=2 x Target)    

                  Bonus Pool Qualifier   Threshold   Target   Maximum          
      I. SeaBright Insurance Holdings: After-Tax GAAP Income excl. Capital Gains
and Losses   $   $   $                   The total bonus pool for all bonus
eligible employees will be based on SeaBright Holdings after-tax GAAP income,
adjusted to exclude all capital gains and losses. After-tax GAAP income will be
calculated using target bonus amounts and compared to the figures shown to the
right. If the Threshold amount has been achieved then a bonus pool will be
established. The bonus pool will depend on actual after-tax GAAP income and will
be limited to a maximum of two times the target bonus pool if the maximum figure
shown to the right is achieved.                         Key Objectives and
Relative Weightings                               The total bonus pool
established above may be adjusted by Department/Individual based on the
following targets. A weighting factor between 0 and 2.0 will be calculated for
each Department based on its actual performance against the targets established
to the right. These factors determine what percentage of the target bonus was
achieved by the Department which is then used to determine that Department's
share of the total. If this calculation results in a total bonus to be paid
greater than the bonus pool established above then all payments will be reduced
proportionately until a zero difference is achieved.                            
II. Corporate Objectives   Threshold   Target   Maximum                   These
objectives are common to all managers in the bonus plan. The score assigned (0
through 2.0) will be the same for all participants. This category will receive a
total weight of 15% in the final calculation.                               A.
B.                             III. Individual Objectives   Threshold   Target  
Maximum                   These are your individual objectives. The score
assigned (0 through 2.0) will be yours alone. This category will recieve a total
weight of 85% in the final calculation.                               A.
B.
C.                             NOTES: All bonus payments are subject to approval
by the Board of Directors of SeaBright Insurance Holdings, Inc.

In most cases, no Annual bonus will be paid, including for Department Targets,
if Threshold After-Tax GAAP Income target is not achieved by SeaBright Insurance
Holdings, Inc.

In all cases, After-Tax GAAP Income excludes capital gains and losses.          
 

              Employee:       Date:                     Manager:       Date:    
                                  Approval:       Date:    